Citation Nr: 1546520	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  14-10 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to an effective date prior to January 6, 2011 for the grant of entitlement to service connection for bilateral pes planus.  

2. Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel


INTRODUCTION

The Veteran had verified active duty service from January 1990 to June 1997, as well as additional unverified prior service.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  A May 2012 rating decision granted entitlement to service connection for bilateral pes planus and assigned an effective date of January 6, 2011.  A May 2014 rating decision denied the Veteran's claim for entitlement to a TDIU.

With respect to the Veteran's earlier effective date claim, the Veteran testified at a September 2015 Board video-conference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.

With respect to the Veteran's earlier effective date claim, subsequent to the Statement of the Case (SOC) issued in January 2014, additional documents, to include documents submitted by the Veteran in September 2015, VA examination reports and VA treatment records, were associated with the Veteran's claims file.  While the Veteran filed his substantive appeal in March 2014 and evidence submitted by the Veteran is therefore subject to initial review by the Board, some of the additional documents were obtained by VA and therefore waiver of consideration of such documents by the Agency of Original Jurisdiction (AOJ) is not assumed.  See 38 U.S.C.A. § 7105(e)(1) (West 2014).  These additional documents, however, do not relate to or have a bearing on the Veteran's earlier effective date claim; as such they are not pertinent and the Board can proceed with a decision on the claim.  See 38 C.F.R. § 20.1304(c) (2015).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  Also, a review of the electronic records maintained in Virtual VA was conducted.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claim for entitlement to service connection for a bilateral foot disability (characterized in the rating decision as bilateral arch pain) was denied in a June 1998 rating decision, which also addressed other three other service connection issues.  The Veteran was notified of this decision via a letter dated June 23, 1998.  

2.  The Veteran submitted a statement that was postmarked June 23, 1999 that was an attempted Notice of Disagreement (NOD), but which did not indicate the specific determination that the Veteran disagreed with.  A September 1, 1999 letter mailed to the Veteran's address of record informed the Veteran that his June 1999 statement was not a valid NOD and that he must state the specific issue he disagreed with.  No response to the September 1, 1999 letter was received.  

3.  Neither a timely filed NOD nor new and material evidence was received within one year of the June 1998 rating decision. 

4.  No communication received by VA from the Veteran prior to January 6, 2011 indicated intent to apply for entitlement to service connection for bilateral pes planus.



CONCLUSIONS OF LAW

1.  The June 1998 rating decision denying the Veteran's claim for entitlement to service connection for bilateral arch pain is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  

2.  The criteria for an effective date prior to January 6, 2011 for the grant of entitlement to service connection for bilateral pes planus have not been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015); 38 C.F.R. §§ 3.1(p), 3.155(a) (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist   

VA has a duty to notify and duty to assist a Veteran in the claims process.

The Veteran's earlier effective date appeal arises from the Veteran's disagreement with the effective date assigned following the grant of entitlement to service connection.  Once entitlement to service connection is granted, the claim is substantiated and any defect in notice is not presumed prejudicial, but must be demonstrated by the appellant.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Such prejudice has not been alleged or demonstrated in this case.  In any event, the Veteran was provided with adequate notice in a February 2011 letter, prior to the May 2012 rating decision on appeal.

With respect to the duty to assist, the Board finds that this has been fulfilled.  As will be discussed further below, the outcome of this appeal turns on the date a claim was received and whether a valid NOD was timely received.  There is no indication of any outstanding records or other action that VA could take to assist the Veteran in substantiating his claim.


With respect to the previously mentioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing and asked questions regarding the Veteran's claim. Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2015), nor has he identified any prejudice in the conduct of the Board hearing.

In sum, VA has satisfied its duty to notify and assist with respect to the Veteran's claim.

II.  Legal Criteria

Generally, an unappealed RO rating decision is final.  See 38 U.S.C.A. § 7105(c) (West 2014).  A notice of disagreement (NOD) "shall be filed within one year from the date of mailing of notice of the result of initial review or determination."  38 U.S.C.A. § 7105(b) (West 2014).  

Generally, for the grant of entitlement to service connection, the effective date shall be the date of claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  With regard to reopened claims after final disallowance, the effective date of an award of compensation will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R.         §§ 3.400(q)(2), 3.400(r) (2015).  

A written communication from a claimant or his or her representative expressing dissatisfaction or disagreement with an adjudicative determination by the RO and a desire to contest the result will constitute a NOD. 38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.201. While special wording is not required, the NOD must be in terms that can be reasonably construed as a disagreement with that determination and a desire for appellate review.  If the RO gave notice that adjudicative determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified.  Id.

The regulation in effect as applicable in this case (the regulation was subsequently amended effective March 2015) defined a "claim" as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p) (2013).  With regard to informal claims, the regulation in effect as applicable in this case (the regulation was also subsequently amended effective March 2015) stated that "[a]ny communication or action, indicating an intent to apply for one or more benefits under the laws administered by the [VA]...may be considered an informal claim.  Such informal claim must identify the benefit sought."  38 C.F.R. § 3.155(a) (2013).

III.  Analysis 

In December 1997, the Veteran filed a claim for a bilateral foot disability (characterized by the Veteran as "arch pain in feet").  The Veteran's original claim for entitlement to service connection for a bilateral foot disability (characterized in the rating decision as bilateral arch pain) was denied in a June 1998 rating decision.  The June 1998 rating decision also addressed other issues.  The Veteran was notified of this decision via a letter dated June 23, 1998.  The Veteran submitted a statement that was postmarked June 23, 1999 that was an attempted NOD, but which did not indicate the specific determination that the Veteran disagreed with.  A September 1, 1999 letter mailed to the Veteran's address of record informed the Veteran that his June 1999 statement was not a valid NOD and that he must state the specific issue he disagreed with.  No response to the September 1, 1999 letter was received.

In May 2010, the Veteran filed a claim and noted that he was "[f]iling for...joint pain secondary to Gulf War Syndrome."  As part of this claim, the Veteran was scheduled for a VA examination, which took place on January 6, 2011.  The VA examination report contained a section with the heading of "Claimed Conditions" and stated that the "Veteran is claiming service-connection for the following conditions" and noted "[g]eneralized joint pain" and "[p]es planus."

After review of the record, the Board finds that the criteria for an effective date prior to January 6, 2011 for the grant of entitlement to service connection for bilateral pes planus have not been met.  In this case, a June 1998 rating decision denied the Veteran's claim for entitlement to service connection for a bilateral foot disability.  As noted above, while the Veteran attempted to file a NOD in June 1999, this statement did not indicate the specific determination that the Veteran disagreed with.  Further, a September 1, 1999 letter mailed to the Veteran's address of record informed the Veteran that his June 1999 statement was not a valid NOD and that he must state the specific issue he disagreed with.  See 38 C.F.R. § 20.201 (1997) (stating that "[i]f the agency of original jurisdiction gave notice that adjudicate determinations were made on several issues at the same time, the specific determinations with which the claimant disagrees must be identified").  No response was received to this letter.  As neither a timely filed NOD nor new and material evidence was received within one year of the June 1998 rating decision, the June 1998 rating decision denying the Veteran's claim for entitlement to service connection for bilateral arch pain is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1997).  

Further, no communication received by VA from the Veteran prior to January 6, 2011 indicated intent to apply for entitlement to service connection for bilateral pes planus.  While the Veteran filed a claim in May 2010, this claim did not reference his feet or pes planus.  The Board finds that the Veteran's reference to "joint pain secondary to Gulf War Syndrome" was not a claim for entitlement to service connection for bilateral pes planus because the Veteran did not indicate an intent to apply for such benefits as neither the Veteran's feet nor pes planus were mentioned (the Board parenthetically notes that a December 2011 rating decision granted entitlement to service connection for fibromyalgia based on the Veteran's claim for "joint pain secondary to Gulf War Syndrome" ).  

As noted above, with regard to reopened claims after final disallowance, the effective date of an award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. §§ 3.400(q)(2), 3.400(r) (2015).  The AOJ accepted the January 6, 2011 VA examination report as the date of the Veteran's new claim.  Assuming (without deciding) for purposes of this decision that entitlement arose for service connection for bilateral pes planus prior to January 6, 2011, the date of claim, as the later date, will be the effective date for entitlement to service connection.  As January 6, 2011 is the accepted date of the Veteran's claim, it is therefore the earliest possible effective date for the grant of entitlement to service connection for bilateral pes planus.

The Board has considered the Veteran's contentions.  In his May 2013 NOD, the Veteran stated that "I feel a 'gross error' was made in 1997 when this was claimed and denied" and "I asked again May 27, 2010."  The Veteran also stated that "I should be paid from original claim in 1997."  At the September 2015 Board hearing, the Veteran testified, essentially, that he filed an appeal to the June 1998 rating decision and never received a response.  See September 2015 Board Hearing Transcript, pages 4-5.  The Veteran also testified that he never received the September 1, 1999 letter requesting clarification of his attempted June 1999 NOD.  See id. at pages 7-8.  The Veteran additionally testified that he believed VA made a mistake originally denying his claim and, essentially, that he was granted entitlement to service connection for bilateral pes planus based on the same evidence that had been used to deny his prior claim.  See id. at pages 6-7.   

Addressing the Veteran's contentions in turn, while the Veteran did file a claim in May 2010, as discussed above, this claim did not indicate an intent to apply for entitlement to service connection for bilateral pes planus, as neither the Veteran's feet nor pes planus were mentioned; therefore, it cannot be considered as a claim for entitlement to service connection for bilateral pes planus.  As to the Veteran's contention that the effective date should be from the original 1997 claim, as noted, with regard to reopened claims after final disallowance, the effective date of an award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  In this case, the June 1998 rating decision was final and the AOJ accepted the January 6, 2011 VA examination report as the date of the Veteran's new claim.  As such, an effective date based on the Veteran's original 1997 claim would not be proper.  Next, with respect to the Veteran's contention that he did not receive the September 1, 1999 letter requesting clarification of his attempted June 1999 NOD, the Board notes that under the presumption of regularity, "it is presumed that government officials 'have properly discharged their official duties.'"  See Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992) (quoting United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15, 47 S.Ct. 1, 6, 71 L.Ed. 131 (1926).  Clear evidence to the contrary is required to rebut the presumption of regularity.  Id. at 309.  The September 1, 1999 letter was addressed to an address in Pennsylvania that the Veteran had listed on his December 1997 claim, which was also the address that the June 1998 rating decision was mailed to.  In addition, while the envelope used to send the June 1999 attempted NOD is of record and contained a return address in West Virginia, the Veteran included at the top of the handwritten attempted NOD the same Pennsylvania address that the September 1, 1999 letter was addressed to.  Further, there is no evidence that the September 1, 1999 letter was returned as undeliverable.  As such, the Board accordingly must presume that VA sent the Veteran the September 1, 1999 letter.  Although the Board finds no reason to question the sincerity of the Veteran's testimony that he did not receive the September 1, 1999 letter, the Board finds no clear evidence to the contrary of record sufficient to rebut the presumption of regularity that supports that such letter was sent to the Veteran.  

Finally, with respect to the Veteran's contention that he believed VA made a mistake originally denying his claim and, essentially, that he was granted entitlement to service connection for bilateral pes planus based on the same evidence that had been used to deny his prior claim, as noted, with regard to reopened claims after final disallowance, the effective date of an award will be the date of receipt of the new claim or the date entitlement arose, whichever is later.  As the June 1998 rating decision was final, the date of the Veteran's new claim is determinative of the effective date of the grant of entitlement to service connection for bilateral pes planus and any alleged mistake in a prior rating decision or the evidence considered therein is not relevant to the effective date in this case.  To the extent that the Veteran's contentions suggest clear and unmistakable error (CUE) in the June 1998 rating decision (which would impact the finality of the June 1998 rating decision), a CUE claim must contain "some degree of specificity as to what the alleged error is."  See Fugo v. Brown, 6 Vet. App. 40 (1993).  In this case, the required specificity was not present and therefore a CUE claim has not been raised.  See also September 2015 Board Hearing Transcript, page 10 (with the VLJ stating that CUE had not been raised and informing the Veteran and his representative that such a claim could be raised at the RO level, if that was their intention).  

The Board is sympathetic to the Veteran.  For a subsequent grant of entitlement to service connection for a reopened claim after final disallowance, however, the appropriate effective date is the date of receipt of the new claim or the date entitlement arose, whichever is later.  In this case, the AOJ accepted the January 6, 2011 VA examination report as the date of the Veteran's new claim, which as discussed is therefore the earliest possible date for the grant of entitlement to service connection for bilateral pes planus.  As such, the criteria for an effective date prior to January 6, 2011 for the grant of entitlement to service connection for bilateral pes planus have not been met and the Veteran's claim, therefore, must be denied.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015); 38 C.F.R. §§ 3.1(p), 3.155(a) (2013).


ORDER

Entitlement to an effective date prior to January 6, 2011 for the grant of entitlement to service connection for bilateral pes planus is denied.


REMAND

A May 2014 rating decision, which was mailed to the Veteran in June 2014, denied the Veteran's claim for entitlement to a TDIU.  In May 2015, the Veteran submitted a timely Notice of Disagreement (NOD) via VA Form 21-0958 as to the denial of entitlement to a TDIU.  When a NOD has been filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue to the agency of original jurisdiction for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As such, remand is required for issuance of a SOC and to provide the Veteran the opportunity to perfect an appeal.  See 38 U.S.C.A. 
§ 7105(d) (West 2014).

Accordingly, the case is REMANDED for the following action:

Issue a Statement of the Case regarding the issue of entitlement to a TDIU.  Advise the Veteran and his representative of the procedural requirements to perfect an appeal of this issue.  If, and only if, a substantive appeal is timely filed, the issue should be certified to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


